Title: To Alexander Hamilton from Edmund Randolph, [6 September 1794]
From: Randolph, Edmund
To: Hamilton, Alexander



[Philadelphia, September 6, 1794]

The Secretary of State presents his Compliments to the Secretary of the Treasury and incloses to him by direction of the President sundry letters and other papers received from Mr. Seagrove respecting the Creek nation and the Governor of Georgia. The President is anxious that the whole of this business should be reviewed and brought into one summary. For this purpose he thinks that Mr. Stagg should be directed to collect all the documents, belonging to the affairs of Georgia in her contest with the Insurgents and the Invaders of the Creek Territory. If the State of Coll Hamilton’s health will not permit him to undertake the business, and he will instruct Major Stagg to bring the papers to E Randolph, he will endeavour to assist Coll. Hamilton.

Philadelphia, Septemr. 6th 1794.

